Citation Nr: 0619835	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  89-44 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
residuals of a gunshot wound to the right thigh, for the 
period prior to August 5, 1999 (from September 20, 1983, 
through August 4, 1999).

2.  Entitlement to special monthly compensation (SMC), 
pursuant to 38 U.S.C.A. § 1114(s), for the period between 
April 21, 1970 and March 1, 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from various rating actions of the 
RO in Boston, Massachusetts, and the RO in St. Paul, 
Minnesota.  The veteran currently resides within the 
jurisdiction of the RO in New York, New York RO, and the 
appeal was most recently certified to the Board by that RO.

The veteran testified in support of his claims during RO 
hearings in October 1988 and October 1990; transcripts of 
both hearings are of record.  

The veteran was afforded another hearing at the RO in March 
1996.  

In March 1998, the veteran testified during  a hearing, 
before the undersigned Veterans Law Judge in Washington, D.C.  
During that hearing, the veteran confirmed that he no longer 
wanted to be represented in his appeal.

In a March 1999 remand, the Board remanded to the RO the 
veteran's claims for a higher rating for gunshot wound 
residuals of the right lower extremity and for SMC.  In its 
remand, the Board noted that the veteran had filed a NOD as 
to the propriety of the ratings assigned for the gunshot 
wound residuals of the right lower extremity assigned in a 
November 1970 rating decision; however, the RO had never 
provided him with a statement of the case (SOC) addressing 
those issues.  The RO was instructed to issue an SOC 
addressing the issues of the propriety of the ratings for the 
gunshot wound residuals and psychiatric disability, based on 
rating criteria in effect in November 1970 and the evidence 
of record at that time.  The RO issued the SOC in October 
2002 and informed the veteran that if he wished to continue 
his appeal on those issues, he had to file a formal appeal. 
The veteran did not file a Substantive Appeal; As such, the 
Board determined that the issue involving a higher rating for 
gunshot wound residuals of the right lower extremity since 
1970 was not on appeal.

In February 2002, the veteran again testified during a 
hearing  before the undersigned Veterans Law Judge in 
Washington, D.C.  In a May 2002 remand, the Board noted that 
the issues listed on the title page of this action, which had 
been remanded to the RO in March 1999, had not yet been 
returned to the Board.

Subsequently, the RO assigned an 80 percent rating for the 
service-connected residuals of a gunshot wound to the right 
thigh, effective August 5, 1999, and denied the claim for SMC 
pursuant to 38 U.S.C.A. § 1114(s) for the period between 
April 21, 1970, and March 1, 1984.  The RO returned the 
matters the Board.

The Board later rendered a December 2003 Board decision that 
denied all of the claims on appeal, which the veteran, in 
turn, appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2005 Order, the Court 
granted the Joint Motion for Remand filed by counsel for both 
parties, those parts of the Board's decision that (1)  failed 
to address the issue of whether the appellant was entitled to 
an evaluation in excess of 60 percent for service-connected 
residuals of a gunshot wound to the right thigh, for the 
period prior to August 5, 1999, despite the fact that the 
issue of an increased rating  was pending before the Board; 
and (2) which determined that the appellant was not entitled 
to an award of SMC pursuant to 38 U.S.C.A. §  1114(s) for the 
period between April 21, 1970, and March 1, 1984.  The Court 
dismissed the appeal to the remaining issues that were 
addressed in the December 2003 Board decision.  

In May 2005, the veteran appointed the Veterans Service 
Organization listed on the title page of this action to 
represent him before the Board.

In April 2006, the veteran submitted directly to the Board 
additional medical evidence with a waiver of initial RO 
consideration.  The additional evidence consists of a  June 
2005 Social Security Administration (SSA) decision in which 
the SSA Judge granted the veteran's claim for disability 
benefits.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision on these claims.

The April 2006 SSA decision that the appellant submitted 
directly to the Board was based on medical records that do 
not appear to have been associated with the claims file.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Additionally, the Board notes that the RO must obtain and 
associate with the claims file all outstanding VA medical 
records that may be relevant to the veteran's claims 
remaining on appeal.  The Board emphasizes that records 
generated by VA facilities that may influence the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
any identified VA medical facility between 1969 and 1999, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005) as regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran and his representative another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103; but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004).  (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should invite the veteran to 
submit all evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the Court's 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA 
copies of all medical records underlying 
the June 2005 determination that is of 
record.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from any 
identified VA medical facility between 
1969 and 1999, all outstanding records of 
evaluation and/or treatment of the 
veteran's service-connected disabilities.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2005) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO's notice 
letter to the veteran should inform him 
of what evidence VA will obtain, and what 
evidence he is responsible for obtaining.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
regards rating claims, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


